Citation Nr: 1818844	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-42 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from March 1978 to March 1981.  He is the recipient of the Parachute Badge.  He also had service with the Alabama Army National Guard from July 1990 to July 1991 and February 1992 to February 1993, and the Maryland Army National Guard from June 1993 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  The appellant filed a timely Notice of Disagreement (NOD), received in June 2014.  A Statement of the Case (SOC) was issued in October 2014.  A timely substantive appeal was received in November 2014.  A Supplemental Statement of the Case (SSOC) was issued in July 2017.

The appellant was afforded a video Board hearing before the undersigned in January 2018.  A transcript is of record.

During such hearing, the appellant indicated his intent to file a claim of service connection for posttraumatic stress disorder (PTSD) and memory loss.  The appellant is advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should he wish to file such claim, he and his representative should file the claim with the RO on the proper form.  The Board notes that a VA Form 21-0966, Intent to File a Claim for Compensation and/or Pension, or Survivors Pension and/or DIC, was received in January 2018.  

The Board notes that the appellant was previously represented in his appeal by the National Association for Black Veterans, Inc.  That organization, however, did not appear for the January 2018 Board hearing and the appellant elected to proceed with the hearing.  The record indicates that the appellant has now appointed the Disabled American Veterans as his representative.  A February 2018 VA letter informed the appellant and the National Association for Black Veterans, Inc. that, as of January 10, 2018, the National Association for Black Veterans, Inc. no longer represented the appellant.

The Board observes that the appellant was sent a letter in June 2016 informing him that his May 2016 request to advance his case on the docket, due to homelessness, could not be considered because his case had not yet been received by the Board for appellate review.  He was informed that he could refile a motion for advancement with the Board once he received notice that his appeal had been docketed by the Board.  To date, no such motion has been received.  The Board further observes that, during his January 2018 hearing, the appellant informed the undersigned that he had procured housing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A May 2014 letter from Dr. T.G., a VA physician, states that the appellant has been diagnosed with chondromalacia patellae of the bilateral knees, osteoarthritis, and multilevel degenerative disc disease of the lumbar spine.  He opined that such were directly linked to the appellant's active service as a paratrooper.  However, no rationale was offered for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board observes that a VA medical opinion was obtained in October 2014 as to the nature and etiology of the appellant's bilateral knee and back disorders.  The claims file was reviewed.  Such opinion stated that service treatment records were negative for complaints, treatment, or observations regarding the knees or back.  Further, there were no findings consistent with trauma resulting from parachuting.  Thus, the examiner opined that it was less likely than not that the knee and back disabilities were incurred in or caused by the appellant's active service.

However, during the January 2018 hearing, the appellant testified that the numerous jumps, pack carrying, and drill marches eventually took a toll on his back and knees.  He tried to manage the pain himself rather than seek treatment so he would not be recycled.  His platoon sergeant assigned him to desk duty on occasion when the appellant reported severe knee pain.  He endorsed continuity of symptomatology since separation from active service.  As noted above in the INTRODUCTION, the appellant is the recipient of the Parachute Badge.

VA's duty to assist includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the evidence of record, the appellant should be afforded an appropriate examination or examinations to clarify the nature and etiology of his bilateral knee and back disorders.  

Also during his January 2018 hearing, the appellant reported that he contracted HIV while on field maneuvers in Florida during his National Guard service.  He recalled that his prophylactic broke during intercourse with a female.  He believed such occurred in 1981, 1992, or 1993.  He stated that his company commander informed him approximately a year later that he had HIV.

The May 2014 letter, noted above, from Dr. T.G., a VA physician, states that the appellant had been diagnosed with HIV and includes the opinion that such was directly linked to the appellant's active service as a paratrooper.  However, no rationale was offered for this opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board notes the appellant's contention in his substantive appeal, received in November 2014, that he had military service from March 1978 to June 1998.  As noted above in the INTRODUCTION, the record indicates that the appellant served on active duty in the Army from March 1978 to March 1981.  He also had service with the Alabama Army National Guard from July 1990 to July 1991 and February 1992 to February 1993, and the Maryland Army National Guard from June 1993 to June 1998.  

A July 2017 report from the Veterans Information Solution states that the appellant had active service from March 1978 to March 1981, and served in the Army Reserve from July 1991 to February 1992, and in the Army National Guard from February 1992 to June 2000.

At this time, it is unclear whether any portions of his National Guard or Army Reserve service were active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  The appellant has reported that he believes he contracted HIV in 1992 or 1993 while serving in the Army National Guard, service which, at this time, has not been characterized as active duty, ACDUTRA, or INACDUTRA.  Thus, verification of the characterization of his periods of service is relevant to his claim of service connection for HIV.

The appellant also indicated during his January 2018 hearing that he was experiencing difficulty obtaining records from the Alabama and Maryland Army National Guards.  The Board observes that July 1990 and June 1994 Reports of Medical Examination are of record, but it is unclear whether all records from his National Guard service are associated with the claims file.  Thus, upon remand, appropriate efforts should be undertaken to obtain the appellant's medical treatment and personnel records from the Alabama and Maryland National Guards; and the characterization of all periods of the appellant's service should be verified as to whether any was active duty, ACDUTRA, or INACDUTRA.

Also upon remand, VA medical records should be associated with the claims file.  Those already of record range from 2013 to July 22, 2017, and are from the Birmingham and Washington, D.C., VA Medical Centers.  Records from the Birmingham VA Medical Center dated July 23, 2017, on should be associated with the claims file.  During his Board hearing, the appellant reported that he began to seek VA treatment in and around Washington, D.C. and Virginia, in 2003.  Such VA medical records should also be associated with the claims file.

During his Board hearing, the appellant reported that he is in receipt of disability benefits from the Social Security Administration (SSA) for his back, knees, and HIV.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes making as many requests as necessary to obtain relevant records in the custody of a Federal department or agency such as the SSA.  38 C.F.R. § 3.159(c)(2).

In this case, the record shows the appellant's SSA records have not yet been requested or associated with the claims file.  Thus, a remand is warranted to enable the RO to continue its efforts to obtain these potentially relevant records.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."). 

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA medical records with the claims file, to include those from the Birmingham VA Medical Center since July 23, 2017, and those prior to 2013.  The appellant has also reported seeking treatment at VA Medical Centers in and around Washington, D.C. and Virginia, beginning in 2003.

2.  Undertake appropriate efforts to obtain copies of SSA records pertaining to the appellant's award of disability benefits, to include copies of any decisions rendered and the records upon which such decisions were based.

3.  Undertake appropriate efforts to obtain outstanding service treatment and personnel records from the Alabama National Guard and the Maryland National Guard.

In addition, take appropriate steps to verify the nature of all periods of the appellant's service, to include whether there are any periods of active service in addition to March 1978 to March 1981, and whether there are any periods of ACDUTRA or INACDUTRA.

4.  The appellant should be afforded an appropriate examination or examinations to determine the nature and etiology of all knee and back disorders present.  The claims file should be reviewed.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back or knee disability found to be present was incurred during the appellant's active service, or was a result of an in-service disease, event, or injury.

The examiner's attention is directed to (a) the appellant's current diagnoses of bilateral knee degenerative joint disease and degenerative changes/spurring of the thoracolumbar spine at L1-2 and L3-4; (b) the appellant's January 2018 testimony regarding continuity of symptomatology since active service and that he avoided seeking treatment while on active duty to avoid being recycled; (c) the appellant's receipt of the Parachute Badge; (d) the May 2014 positive opinion from Dr. T.G.; and (e) the negative VA medical opinion from October 2014.

The examiner is informed that the Federal Circuit has held that a medical opinion which relies on the absence of contemporaneous medical evidence, and fails to consider whether lay statements present sufficient support of the etiology of the claimed disability, is inadequate.  See Buchanan v. Nicholson, 451  F.3d 1331, 1336 (Fed. Cir. 2006).

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



